United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-2370
                                     ___________

United States of America,                 *
                                          *
              Appellee,                   *
                                          * Appeal from the United States
         v.                               * District Court for the
                                          * Northern District of Iowa.
David Lee Koebele,                        *
                                          *      [UNPUBLISHED]
              Appellant.                  *
                                     ___________

                              Submitted: March 3, 2010
                                 Filed: March 5, 2010
                                  ___________

Before BYE, RILEY, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       In this direct criminal appeal, David Koebele challenges the sentence the district
     1
court imposed after he pleaded guilty to an attempted sex offense, in violation of 18
U.S.C. § 2422(b). Counsel has moved to withdraw, and has filed a brief under Anders
v. California, 386 U.S. 738 (1967), arguing that the district court committed plain
error in imposing an excessive term of supervised release.




         1
       The Honorable Linda R. Reade, Chief Judge, United States District Court for
the Northern District of Iowa.
        We hold that the district court did not commit plain error in sentencing Koebele
to a 25-year term of supervised release, which is well within the statutory limit of life.
See 18 U.S.C. § 3583(k); United States v. Ristine, 335 F.3d 692, 694 (when defendant
fails to raise timely objection to term of supervised release, review is for plain error).
Further, having reviewed the record independently under Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no nonfrivolous issues. Accordingly, we affirm the district
court’s judgment and we grant counsel leave to withdraw.
                         ______________________________




                                           -2-